EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hymen on 4/8/2021.
Claims

1. (Currently Amended) A combustion module of a turbine engine, configured to implement constant-volume combustion, having at least two combustion chambers, each chamber comprising an intake port for compressed gas and an exhaust port for burnt gas, said intake ports and exhaust ports of the at least two combustion chambers being opened or closed by common respective intake /exhaust valves and an ignition means that triggers combustion in the combustion chamber,  the chambers being arranged around an axis, the module having at least one duct that can put a first combustion chamber into communication with at least one second combustion chamber in order to inject burnt gases from the first combustion chamber into said at least one second combustion chamber so as to trigger combustion in said at least one second combustion chamber, wherein the combustion module has an obturator for opening/closing the at least one duct capable of selectively allowing burnt gases to pass from the first combustion first combustion chamber[[s]] and at least one second combustion chamber[[s]] adjacent to said first chamber, in an angular position of said rotary valve corresponding to an end of combustion in the first chamber prior to a discharge of the burnt 2gases and an end of filling of the second chamber prior to combustion, the rotary valve forming the obturator depending on its angular position.

Claim 4, line 4, “has communication ducts” has been replaced by –employs the at least one duct--.

11. (Currently Amended) The method for controlling the combustion module of the turbine engine according to claim 9, having at least one step of successive ignition of the first and the at least one second combustion chamber each of which operates successively in accordance with a cycle having: - a first phase during which the intake and exhaust ports are closed, with a first sub-phase of containment of a fresh combustible mixture then a second sub-phase of combustion of said combustible mixture in each corresponding chamber; - a second phase during which the intake port is closed and the exhaust port is open, to cause the burnt gases to be discharged from each corresponding chamber; then - a third phase during which the intake and exhaust ports are open, to cause the burnt gases to be swept with fresh gases through each corresponding chamber;  	wherein, during the step of successive ignition, the intake and the exhaust gas discharge of the first chamber and the at least one second chamber are dephased so that the first chamber can be subjected to the second sub-phase while the at least one second chamber is subjected to the first sub-phase, and wherein the step of successive ignition has a sub-step of control, taking place when the first chamber is subjected to the second sub-phase, during which the first chamber and the at least one second chamber are put into communication in order to trigger combustion in the at least one second chamber.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

April 9, 2021